oon oa rh wn =a

wy np N NH NH NY NY NY YB @&= = @& 2 2 2 2a ss = =
on oO an f& WO NH 2@= CO 6 ON OO on F&F WO ND 2 OC

 

 

LAUREL HEADLEY (CA SBN 152306)

ARGUEDAS, CASSMAN, HEADLEY & GOLDMAN LLP
803 Hearst Avenue

Berkeley, California 94710

Telephone: (510) 845-3000

Facsimile: (510) 845-3003

Email: headley@achlaw.com

Counsel for Defendant
Jylyn Richardson-Green

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

UNITED STATES OF AMERICA, Case No. CR 16-513 JST
Plaintiff, STIPULATION AND [PROPOSED]
ORDER CONTINUING JULY 12, 2019
V. RESTITUTION HEARING

JYLYN RICHARDSON-GREEN, et al.,

Defendant.

 

A restitution hearing in this matter is scheduled for July 12, 2019. On July 8, 2019,
attorneys for defendants Joseph and Richardson-Green received from the government
information related to the valuation of firearms for the purpose of determining restitution.
The parties jointly request that the July 12, 2019 restitution hearing be continued to
August 2, 2019 in order to allow time for further investigation and discussion of matters
related to the valuation and determination of restitution. Therefore,

IT IS HEREBY STIPULATED that the July 12, 2019 restitution hearing be
continued to August 2, 2019 at 9:30 a.m.

DATED: July 8, 2019 Is!

STEPHEN J. MEYER
ASSISTANT U.S. ATTORNEY

 

STIPULATION AND [PROPOSED] ORDER CONTINUING JULY 12, 2019 RESTITUTION HEARING
1

 
o on op on FF WO DH =

nme no ND NY NY ND NDB NO ND | | | | = =| = = =| =
oN OO on fk WS HY |F|& FO HO DON ODO a Fk WO YY | OC

DATED: July 8, 2019 /s/
LAUREL HEADLEY
Attorney for Defendant
JYLYN RICHARDSON-GREEN

DATED: July 8, 2019 /s/
ADAM PENNELLA
Attorney for Defendant
TERRELL JOSEPH
GOOD CAUSE APPEARING, and based on the stipulation of the parties, IT IS
HEREBY ORDERED that the July 12, 2019 restitution hearing for defendants Jylyn

Richardson-Green and Terrell Joseph be scheduled for August 2, 2019 at 9:30 a.m.

eo

THE A ORES t JON ¥ TIGAR
/N

UNITE TES DI ICT COURT JUDGE

DATED: July _, 2019

 

 

 

STIPULATION AND [PROPOSED] ORDER CONTINUING JULY 12, 2019 RESTITUTION HEARING
2

 
